Citation Nr: 1618315	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for brain stem contusion and residuals; to include a separate rating in excess of 50 percent prior to January 17, 2013, and in excess of 70 percent thereafter, for separately service-connected posttraumatic stress disorder (PTSD) with associated alcohol dependence.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1973 to June 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision granted service connection for PTSD with associated alcohol dependence, based on the Veteran's reported stressor of an motor vehicle accident during service resulting in his service-connected brain stem contusion, also known and rated as a traumatic brain injury (TBI), and prolonged recovery.  The RO assigned an initial 50 percent rating for the psychiatric disability, effective since November 12, 2008.  

The Veteran appealed from the initial rating for the psychiatric disability.  In July 2014, the Board remanded this issue for additional development and adjudication.  In a May 2015 rating decision, a 70 percent rating was granted for PTSD, effective since January 17, 2013.  The case returns to the Board for further appellate review.

VA has a duty to maximize the amount of benefits awarded to a veteran.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded); see also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to special monthly compensation (SMC) is warranted under certain circumstances even in the absence of an express claim for SMC). 

Moreover, the Board must read filings submitted by a claimant liberally, to include consideration of closely-related theories and evidence that could support a claim for benefits even if such theories are not explicitly raised.  See Scott v. McDonald, 789 F.3d 1375, 1380 (Fed. Cir. 2015); see also Robinson v. Shinseki, 557 F.3d 1355, 1358-59 (Fed. Cir. 2009); Kalman v. Principi, 18 Vet. App. 522, 525 (2004).

In light of these VA policies, and upon review of the history of the Veteran's disability picture, the Board now finds that the issue on appeal must be recharacterized as stated on the first page of this decision, in order to ensure that he has the opportunity for the highest rating(s) due to the unique nature of the rating criteria for TBI residuals.  In brief, although the Veteran's current appeal arose from his 2008 claim for service connection for PTSD and the initial rating assigned for that disability, his descriptions of impairment and the medical evidence submitted for his claim indicate that he was really seeking a higher rating for his already service-connected TBI.  The reasons for this determination are explained below.  The TDIU issue is under the Board's jurisdiction as part and parcel of the appeal of the underlying disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

As a result, as well as because the prior remand directives were not substantially completed, the appeal must again be REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's November 2008 claim for service connection for chronic PTSD led to this appeal.  Although he indicated that it was a request to reopen, there is no indication that this issue had been previously denied; thus, the requirements for reopening finally denied claims do not apply.  

In support of this claim, the Veteran submitted a private mental health evaluation from Dr. H (a psychiatrist) from October 2008.  Dr. H stated that the Veteran's service stressors were being in a motor vehicle accident in 1974, in the hospital and in a coma for seven days with a severe brain injury, and requiring rehabilitation for seven months to learn to walk and talk again.  The Veteran reported that he began having nightmares in 1974 and now continued to have nightmares as well as other symptoms, including a working memory that was "100% impaired."  Dr. H stated that there were indications that the Veteran's prefrontal cortex was dysfunctional, in that he would become angry, sad, and fearful without understanding it 75 percent of the time.  Dr. H summarized other current symptoms and stated that, because of service-connected PTSD, the Veteran was "mildly compromised in his ability to sustain social relationships" and was "unable to sustain work relationships."  Dr. H opined that the Veteran was permanently and totally disabled and unemployable.  

Private treatment records from Dr. H through December 2009 were also obtained, which reflected similar reported symptoms and assigned Global Assessment of Functioning (GAF) scores ranging from 35 to 40, representing severe impairment.

At a June 2009 VA mental health examination, the Veteran was diagnosed with PTSD based on the stressor of the motor vehicle accident in service with TBI and prolonged treatment, as well as with alcohol abuse related to his PTSD.  However, this examiner opined that psychiatric manifestations resulted in only moderate impairment and assigned a GAF score of 52.  This examiner stated that the Veteran was "certainly totally disabled at the present time, but this is mainly because of his physical problems in combination with his emotional issues and substance abuse."    

As noted in the prior Board remand, the diagnostic code for rating the Veteran's TBI residuals contemplates some symptoms that may overlap with a separate rating for mental health disability, to include PTSD.  In particular, the TBI rating criteria, effective since October 23, 2008, provide for the possibility of separate ratings for three areas of dysfunction that may have profound effects on functioning due to TBI: cognitive (which is noted to be common after TBI), emotional or behavioral (i.e., mental health), and physical (which includes neurological dysfunction).  Each of these areas may require a rating.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2015).  As the Veteran's claim in this case was received in November 2008, these revised rating criteria apply to any rating for TBI residuals.  Id. at Note (5).  

Essentially, DC 8045 provides that any residual with a distinct diagnosis that may be rated under the appropriate diagnostic code will be rated separately; otherwise, the residual will be rated under the criteria in a table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (TBI Table).  Id.  DC 8045 specifically references the possibility of a separate rating for a mental health disability under 38 C.F.R. § 4.130 if there is a distinct diagnosis.  Id.  

Further, the current version of DC 8045 notes that there may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations will not be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating will be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating will be assigned for each condition.  38 C.F.R. § 4.124a, DC 8045 at Note (1); see also 38 C.F.R. § 4.14 (general rule against pyramiding).

In light of the above, considering the Veteran's entire disability picture and information submitted in support of his 2008 claim, the Board finds that the Veteran was actually seeking a higher rating for his service-connected TBI residuals.  Although the Veteran identified his claim as one for PTSD, he has no medical or mental health expertise and cannot be expected to identify the exact diagnosis to account for his symptoms and impairment for which he seeks compensation.  Moreover, under 38 C.F.R. § 3.157(b), which was for consideration prior to regulatory amendments effective in March 14, 2015, a claim for increased rating could be inferred from private treatment records.  In this case, the 2008 private evaluation included a description of mental health symptoms diagnosed as PTSD due to the TBI stressor, as well as a notation that the Veteran appeared to have dysfunction of the prefrontal cortex (a part of the brain).  Thus, it appears to refer to cognitive difficulties and emotional/behavioral difficulties diagnosed as PTSD, which may be encompassed by the current rating criteria for TBI under DC 8045.  

In addition, the Veteran has been unemployed since 1999, and he received disability benefits from the Social Security Administration (SSA), effective since December 2001, due to a primary diagnosis of "intracranial injury" and a secondary diagnosis of "late effects of injuries to the nervous system."  Thus, there is a suggestion of unemployability due to TBI, and entitlement to a TDIU is on appeal as part and parcel of the rating for the underlying disability.  Rice, 22 Vet. App. at 453-54.  

There are also medical opinions in SSA records from 2003 and in VA examinations from 2003, 2004, and 2009 that some of the Veteran's symptoms were due to neurological complications from his nonservice-connected diabetes, not due to his TBI.  A July 2003 SSA report indicated that the Veteran had primary impairment due to gait ataxia, secondary impairment due to diabetes, and tertiary impairment due to hypertension.  A June 2003 evaluation for SSA also indicated that the Veteran may have cerebellar degeneration (brain dysfunction) due to alcohol abuse.  In this regard, as alcohol dependence has been service-connected as associated with the Veteran's PTSD due to the motor vehicle accident and TBI, he is entitled to compensation for symptoms and impairment due to alcohol abuse.  A medical opinion is needed to determine the functional impairment due to PTSD and TBI.

A January 2015 VA memorandum noted that the issue of entitlement to TDIU had been raised by the record and that the Veteran now met the schedular percentage threshold for that benefit.  Nevertheless, there is no indication in the claims file that the AOJ has taken any action on a TDIU since that time, or at any point since a prior denial of a TDIU in November 2004.  Thus, upon remand, appropriate notice and development should be accomplished.  The Board observes that the Veteran has met the schedular percentage threshold for a TDIU effective since November 12, 2008, based on the currently assigned ratings, which combine to 60 percent as of that date.  This is because his PTSD was service connected based on the stressor of his automobile accident with TBI during service; thus, the service-connected TBI and PTSD both arose from the same event or injury, and they are considered a single disability that is rated at 60 percent for the purposes of determining whether the TDIU schedular threshold criteria are met.  See 38 C.F.R. § 4.16(a) (2015).  

As to other necessary development, VA made several attempts to provide the Veteran with a copy of the July 2014 Board decision, but they were returned as undeliverable from several prior addresses.  The AOJ also sent a letter to the Veteran in August 2014 requesting him to identify any outstanding treatment records, as directed in the prior remand.  Although the claims file does not include a notice of returned mail for this letter, it was sent to the same address from which mail had been returned during the same time period.  A January 2015 VA email reflects that the Veteran suffered a stroke in March 2014 and was admitted to a rehabilitation facility for recovery, and that he was unable to communicate.  Consistent with this information, letters from VA to the Veteran in February 2015 and February 2016 reflect an address at a rehabilitation facility, and there is no indication of returned mail or a more recent address for the Veteran since then.  

In light of the above, the Board will forward the Veteran a copy of the July 2014 Board remand, as well as the current remand, to his most recent address.  The AOJ must also send the Veteran another request to identify and authorize VA to obtain any outstanding VA or non-VA treatment records.  Other than one record from January 17, 2013, there are no other VA treatment records in the claims file since October 2009, and it appears that the Veteran has had ongoing treatment.  It is unclear if there has been any further non-VA treatment since December 2009.

As also directed in the prior remand, the AOJ requested a new VA mental health examination in April 2015; however, this examination was not scheduled and the request remained open, possibly due to the notations in January 2015 that the Veteran was unable to communicate due to his stroke.  The Veteran's current status, to include whether he can participate in an examination, is unknown based on the evidence of record.  This should be clarified, and an examination or medical opinion should be obtained to determine the severity of his PTSD with alcohol dependence.  As directed in the prior remand, the examiner should also address the discrepancy between the GAF scores noted in the private records and in the 2009 VA examination, and offer an opinion as to the Veteran's level of impairment.  

Finally, an examination or medical opinion should be obtained as to the nature and current severity of the Veteran's TBI residuals, to include whether his stroke or other non-mental health symptomatology are related to his TBI, per DC 8045.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must notify the Veteran of the requirements to establish entitlement to a TDIU, and request him to complete a claim form (VA Form 21-8940).  

2.  The AOJ must request the Veteran to identify the provider(s) of any treatment for his TBI residuals, to include for his PTSD since December 2009; and to provide authorizations for VA to request records of any non-VA treatment; or to provide such records himself.  

3.  The AOJ must obtain copies of any outstanding medical and mental health treatment records from the Durham VAMC dated since October 2009.  

4.  Upon receipt of sufficient identification and authorization, the AOJ must make reasonable attempts to obtain any outstanding non-VA treatment records.  

5.  For the above, all records received must be associated with the claims file.  If any identified records cannot be obtained, the AOJ must notify the Veteran of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence; and allow the Veteran an appropriate time to provide the records.

6.  Thereafter, the AOJ must determine whether the Veteran is able to communicate and participate in a VA examination, in light of his stroke and recovery status.

7.  If the Veteran is able to participate in an examination, the AOJ must schedule him for an in-person VA examination(s) to determine the current nature and severity of his service-connected TBI residuals and separately rated PTSD with alcohol dependence.  

Alternatively, if the Veteran is unable to participate or communicate in an examination, the AOJ must request a medical opinion as to the severity of his disabilities based on a review of the available lay and medical evidence.  

For either of these alternatives, the examiner(s) must review the entire claims file, conduct any necessary tests if possible, and respond to the following as pertinent:

(a)  Identify the manifestations of the Veteran's PTSD with alcohol dependence, to include any resulting impairment of social and occupational functioning.  

Comment on the GAF scores ranging from 35 to 40 as noted in private mental health records in 2008 and 2009, as compared with the GAF score of 52 assigned in the June 2003 VA examination.  The examiner should offer an opinion as to whether the lower scores were consistent with PTSD manifestations and the Veteran's resulting level of impairment at those times.

(b)  Identify any other manifestations of the service-connected TBI, to include any cognitive dysfunction, emotional or behavioral dysfunction (distinct from PTSD with alcohol dependence), and physical or neurological dysfunction, pursuant to DC 8045.

In particular, state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's stroke in March 2014 was related to his prior TBI.  

(c)  Distinguish between the Veteran's symptoms and impairment that are associated with his PTSD with alcohol dependence, and any other symptoms and impairment that are as likely as not due to his TBI.  If the symptoms of each condition cannot be distinguished, this should be explained in the report.

(d)  Describe the functional limitations resulting from PTSD with alcohol dependence, as well as from any other TBI residuals present during the appeal period.

(e)  For all of the above, the examiner must explain the rationale for all opinions offered, with consideration of all pertinent lay and medical evidence.  If the examiner is unable to offer an opinion without resorting to speculation, the reasons for this conclusion should be explained in the report. 

8.  The AOJ should conduct any other development that may be necessary for the TDIU aspect of the Veteran's claim.  As discussed above, based on the currently assigned ratings, the schedular percentage threshold for a TDIU has been met effective since November 12, 2008.  

9.  After completing the above to the extent possible, the AOJ must readjudicate the issues on appeal, as recharacterized herein and listed on the first page of this decision.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

